Title: To John Adams from Thomas Digges, 29 August 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London 29 August 1780
     
     I am much obligd to you for a letter and some news papers by a friend. I have not yet seen the principal person concernd in the Flag to Bristol, he not having yet got to Town but hourly expected. A Townsman of Yours also a passenger in that vessel Has been with me, and mentioning to him that I was about to write to you, and asking if he had any news or letters from your particular freinds, He answerd me He had not; that all things were well in the quarter of Boston, and indeed in every part north of Carolina, and likely to stand so. The picture he gave me of things generally was very comforting. His name is Br——mf——d and he is on his way to Holland. He says He saw your Daughter a day to two before He saild (the 21st July) and that She was very well as were all your friends. No other passengers in this ship save the Capn. and Supercargo of a Ship lately taken bound from Corke to N. York. The Flag has hitherto been respected, and present prospects indicate that the vessel will be in no way stopt. The Capn. means to return with Her to Boston. It is wonderful how Government have relaxd lately in their persecutions and conversations against Americans. They certainly begin to see that it is all over with them in America, and the more open the communication and intercourse between the two Countries the better for them. If ships under this discription are allowd to pass, they will soon be better informd of the actual state of things in America. There are many American violent Torey Refugees at Bristol, all from about Boston, those Gentry soon informd themselves how affairs stood in that quarter, and some of them have written up to their worthy Brethren here, That affairs certainly stand differently in America to what has been industriously put forth by Ministry and their runners ever since the capture of Chas. Town; some of them go as far as to say that America must and will be Independant. They begin to find that the American mind cannot be subdued, and that our people are not so tired of the Tyranny of Congress as they had reason to hope. Authentic news was yesterday Brought to Loyds that the outward bound Quebec fleet had been met near New Foundland the 12th July by an American frigate (supposd the Confederacy) and two Brig Privateers, and that they had capturd twelve of the remaining sixteen. This fleet was attackd soon after they left Corke about six weeks ago by three French men of war who only snapt up two and those were retaken soon after—well done Yankee say I. The news coming immediately upon the back of the important Capture of a Whole outward Bound East and West India Fleet, cast a damp upon the phizes in the City which I have not discoverd heretofore. These accounts together with the general ones receivd by a N York packet which saild the 11th July, put the whole merchantile race, and every torey news monger, more into the dumps than you can immagine; for a little while the cry was all is over with us now in America, when the paltry cruizers of that Country, and their gallic Allies, capture our fleets and repulse our Armies. This day we are again in spirits at Loyds—The Leeward Island fleet, The Oporto Fleet, and two India men are reported to be all safe arrivd at Falmouth. Therefore we are yet Lords paramont at Sea, and Rodney is superior in the Wt. Indies or these fleets could not sail. Such is the conversation tho not a word of intelligence authentic has been received from either of these fleets. This however is encouragement enough for a universal wish that England would immediately declare war against Russia, Denmark, Sweeden, and Holland, which last they accuse as being at the bottom of all the northern mischeif—Free Ships shall not be allowd to make free Goods or England will be undone—this is our language and the ministry have been accusd of pusilanimity for not seizing the 13 Russian Men of War which lately anchord in the Downs, tho there were not so many English Ships of War to do this job then in the Channel.
     There has been much conversation since the arrival of the N York packet about a letter said to be written by Sr. H. Clinton to some of his Friends, about the state of things in America—some people go so far as to say that He expressd the same in His publick Letter to Lord G. G——e. That it is full, intelligent, and explicit on the state of English affairs in America and very highly disagreeable to the Cabinet Council before whom it was read. It is said to give an account of the repulse with considerable loss of Genl. Knephausens party of 5,000 men who went into the Jerseys to route Master Washington. That Genl. Clinton himself had lookd at the American Army from another quarter, and after several reconnoitering plans had returnd to N York and given His opinion that He could not effect any thing with the Army He now has, against such formidable lines and so strong a position: That many skirmishes on foraging partys had happend, and none of them provd successfull; That on the arrival upon the Coast of Ama. of Ternays squadron (which was first heard of in N York the 5th July) He had drawn in some of His out posts, and was in hopes Adml. Graves woud arrive to protect the port &ca. &ca.
     All these accounts, in some measure corroborated by private people, as well as the N York papers down to the 11th July, give much uneasiness to the friends of Government here, and might if they would but apply it right be a good lesson to them to try to make some accomodation or Peace with America; but the fates have seemingly decreed that the war shall go on still further and that a nation of unthinking people shall be further blinded and led into deeper ruin.
     I am with the highest Esteem Dr Sir Your obligd & Obt Servt
     
      W. S. C
     
    